Case 2:18-cv-02133-MWF-MRW Document 68 Filed 08/20/19 Pagei1of1i Page ID #:1128

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

Case No. CV 18-2133 MWF (MRWx) Date August 20, 2019
Title Alpha GRP v. Suburu of America
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys for Plaintiff: Attorneys for Defendant:
n/a n/a
Proceedings: ORDER RE: STATUS OF DISCOVERY
1. In June, Defendant Suburu filed a comprehensive motion to compel discovery

in this civil action. (Docket # 59.) The Court discussed the motion and other discovery
issues with the parties by telephone after that. (Docket # 63, 65.) The upshot — it looked
like the parties were on their way to resolving the disputes.

2. However, the motion formally remains pending on the docket. And neither
side has reached out to Judge Wilner with any information since the last call in mid-July.

3. Let’s get an update. The parties are directed to submit a joint status report
(NTE four substantive pages) regarding the motion and other grievances. That report will
be due by September 6. If the motion is now moot, the defense can simply contact
Judge Wilner’s CRD and the motion will be dismissed with no further action required.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
